Marshall, Judge.
Pursuant to the order of the Supreme Court without opinion (Opp Electric Co. v. Graybar Electric Co. (case No. 31326, November 8, 1976)), our opinion in Graybar *482Electric Co. v. Opp, 138 Ga. App. 456 (226 SE2d 271) is amended by deleting therefrom the award of attorney fees against Opp Electric Company.
Argued March 1, 1976
Decided November 18, 1976.
Green, Buckley, DeRieux & Jones, C. Richard McQueen, James R. Kelley, for appellant.
Gerstein, Carter & Chesnut, Michael J. King, J. David Chesnut, for appellees.

So ordered.


Quillian, P. J., and McMurray, J., concur.